Exhibit 10.2

FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

 

    )    In the Matter of   )    CONSENT ORDER   )    VILLAGE BANK   )   
MIDLOTHIAN, VIRGINIA   )    FDIC-11-417b   )    (INSURED STATE NONMEMBER BANK)  
)        )   

The Federal Deposit Insurance Corporation (“FDIC”) is the appropriate Federal
banking agency for Village Bank, Midlothian, Virginia, (“Bank”), under section
3(q) of the Federal Deposit Insurance Act (“Act”), 12 U.S.C. § 1813(q).

The Bank, by and through its duly elected and acting Board of Directors
(“Board”), has executed a “STIPULATION AND CONSENT TO THE ISSUANCE OF A CONSENT
ORDER” (“CONSENT AGREEMENT”), dated January 31, 2012, that is accepted by the
FDIC and the Virginia Bureau of Financial Institutions (“Bureau”). The Bureau
may issue an order pursuant to the provisions of Va. Code Ann. Section 6.2-906
(2010). With the CONSENT AGREEMENT, the Bank has consented, without admitting or
denying any charges of unsafe or unsound banking practices or violations of law
or regulation relating to weaknesses in asset quality, management, earnings,
capital, liquidity, sensitivity to market risk, to the issuance of this Consent
Order (“ORDER”) by the FDIC and the Bureau.



--------------------------------------------------------------------------------

Having determined that the requirements for issuance of an order under section
8(b) of the Act, 12 U.S.C. § 1818(b) and section 6.2-906 of the Virginia Code
have been satisfied, the FDIC and the Bureau hereby order that:

BOARD OF DIRECTORS

1. (a) As of the effective date of this ORDER, the Board shall increase its
participation in the affairs of the Bank, assuming full responsibility for the
approval of sound policies and objectives and for the supervision of all of the
Bank’s activities, consistent with the role and expertise commonly expected for
directors of banks of comparable size. This participation shall include meetings
to be held no less frequently than monthly at which, at a minimum, the following
areas shall be reviewed and approved: reports of income and expenses; new,
overdue, renewal, insider, charged off, and recovered loans; investment
activity; adoption or modification of operating policies; individual committee
reports; audit reports; internal control reviews including management’s
responses; and compliance with this ORDER. Board meeting minutes shall document
these reviews and approvals, including the names of any dissenting directors.

(b) Within 30 days from the effective date of this ORDER, the Board shall
establish a Board committee (“Directors’ Committee”), consisting of at least
five members, to oversee the Bank’s compliance with this ORDER. At least three
of the members of such committee shall be directors not employed in any capacity
by the Bank other than as a director. The Directors’ Committee shall formulate
and review monthly reports detailing the Bank’s actions with respect to
compliance with this ORDER. The Directors’ Committee shall present a report to
the Board at each regularly scheduled Board meeting, and such report shall
detail the Bank’s adherence to this ORDER. Such report shall be recorded in the
appropriate Board meeting minutes and shall be retained in the Bank’s records.
Establishment of this committee does not in any way diminish the responsibility
of the entire Board to ensure compliance with the provisions of this ORDER.

 

2



--------------------------------------------------------------------------------

(c) Within 30 days from the effective date of this ORDER, the Board shall
designate a directors’ committee to review and approve loans, with such
committee being structured so that a majority of its members are directors who
are not actively involved in the Bank’s lending activities.

MANAGEMENT

2. (a) Within 90 days from the effective date of this ORDER, the Bank shall have
and retain qualified management with the qualifications and experience
commensurate with assigned duties and responsibilities at the Bank. Each member
of management shall be provided appropriate written authority from the Board to
implement the provisions of this ORDER. At a minimum, management shall include
the following:

(i) A chief executive officer with proven ability in managing a bank of
comparable size and in effectively implementing lending, investment, and
operating policies in accordance with safe and sound banking practices;

(ii) A senior lending officer with a significant amount of appropriate lending,
collection, and loan supervision experience, and experience in upgrading a low
quality loan portfolio; and

(iii) A chief operating officer with a significant amount of appropriate
experience in managing the operations of a bank of similar size and complexity
in accordance with sound banking practices.

(b) The qualifications of management shall be assessed on its ability to:

(i) Comply with the requirements of this ORDER;

 

3



--------------------------------------------------------------------------------

(ii) Operate the Bank in a safe and sound manner;

(iii) Comply with applicable laws and regulations; and

(iv) Restore all aspects of the Bank to a safe and sound condition, including,
but not limited to, asset quality, capital adequacy, earnings, management
effectiveness, risk management, liquidity, and sensitivity to market risk.

(c) During the life of this ORDER, the Bank shall notify the Supervisory
Authorities of the FDIC’s Atlanta Regional Office (“Regional Director”) and the
Bureau (collectively “Supervisory Authorities”), in writing, of the resignation
or termination of any of the Bank’s directors or senior executive officers.
Prior to the addition of any individual to the Board or the employment of any
individual as a senior executive officer, the Bank shall comply with the
requirements of section 32 of the Act, 12 U.S.C. § 1831i, 12 C.F.R. §§
303.100-303.104 . If the Supervisory Authorities issues a notice of disapproval
pursuant to 12 U.S.C. § 1831i, with respect to the proposed individual, then
such individual may not be added to the Board or employed by the Bank.

(d) Within 30 days from the effective date of this ORDER, the Bank shall retain
a bank consultant who will develop a written analysis and assessment of the
Bank’s management and staffing needs (“Management Report”) for the purpose of
providing qualified management for the Bank. The Management Report shall be
developed within 90 days from the effective date of this ORDER and shall
include, at a minimum:

(i) Identification of both the type and number of officer positions needed to
properly manage and supervise the affairs of the Bank;

 

4



--------------------------------------------------------------------------------

(ii) Identification and establishment of such Bank committees as are needed to
provide guidance and oversight to active management;

(iii) Written evaluation of all senior executive officers to determine whether
such individuals possess the ability, experience and other qualifications
required to perform present and anticipated duties, including, but not limited
to, adherence to the Bank’s established policies and practices, restoration of
the Bank to a safe and sound condition, and maintenance of the Bank in a safe
and sound condition thereafter;

(iv) Evaluation of all Bank officers’ compensation, including salaries, director
fees, and other benefits;

(v) A plan to recruit and hire any additional or replacement personnel with the
requisite ability, experience and other qualifications to fill those officer or
staff member positions consistent with the needs identified in the Management
Report;

(vi) Incorporate a plan to provide necessary training and development for all
employees;

(vii) Establish procedures to periodically review and update the Management
Report, as well as periodically review and assess the performance of each
officer and staff member;

(viii) Contain a current management succession plan; and

(ix) An organizational chart.

 

5



--------------------------------------------------------------------------------

(e) Within 40 days from the effective date of this ORDER, the Bank shall provide
the Supervisory Authorities with a copy of the proposed engagement letter or
third party contract for review before it is executed.

(f) The contract or engagement letter, at a minimum, shall include:

(i) A description of the work to be performed under the contract or engagement
letter, the fees for each significant element of the engagement, and the
aggregate fee;

(ii) The responsibilities of the firm or individual;

(iii) An identification of the professional standards covering the work to be
performed;

(iv) Identification of the specific procedures to be used when carrying out the
work to be performed;

(v) The qualifications of the employee(s) who will perform the work;

(vi) The time frame for completion of the work;

(vii) Any restrictions on the use of the reported findings;

(viii) A provision for unrestricted examiner access to work papers; and

(ix) A certification that the neither firm, nor any individual involved in the
work to be performed, is affiliated in any manner with the Bank.

 

6



--------------------------------------------------------------------------------

(g) Within 30 days from receipt of the Management Report, the Bank shall
formulate a written plan (“Management Plan”) that incorporates the findings of
the Management Report, a plan of action in response to each recommendation
contained in the Management Report, and a time frame for completing each action.
At a minimum, the Management Plan shall:

(i) Contain a recitation of the recommendations included in the Management
Report;

(ii) Incorporate a plan to provide necessary training and development for all
employees;

(iii) Establish procedures to periodically review and update the Management
Plan, as well as periodically review and assess the performance of each officer
and staff member; and

(iv) Contain a current management succession plan.

(h) Such Management Plan and its implementation shall be satisfactory to the
Supervisory Authorities at the initial review and at subsequent examinations or
visitations.

CAPITAL

3. (a) Within 90 days from the effective date of this ORDER and during the life
of this ORDER, the Bank shall have Tier 1 Capital in such amount as to equal or
exceed 8 percent of its Total Assets, and shall have Total Risk-Based Capital in
such an amount as to equal or exceed 11 percent of the Bank’s total
risk-weighted assets.

(b) The level of Tier 1 Capital to be maintained during the life of this ORDER
pursuant to this paragraph shall be in addition to a fully funded allowance for
loan and lease losses (“ALLL”), the adequacy of which shall be satisfactory to
the Supervisory Authorities as determined at subsequent examinations and/or
visitations.

 

7



--------------------------------------------------------------------------------

(c) Within 90 days from the effective date of this ORDER, the Bank shall submit
to the Supervisory Authorities a written capital plan. Such capital plan shall
detail the steps that the Bank shall take to achieve and maintain the capital
requirements set forth in this ORDER. In developing the capital plan, the Bank
shall take into consideration:

(i) The volume of the Bank’s adversely classified assets;

(ii) The nature and level of the Bank’s asset concentrations;

(iii) The adequacy of the Bank’s ALLL;

(iv) The anticipated level of retained earnings;

(v) Anticipated and contingent liquidity needs; and

(vi) The source and timing of additional funds to fulfill future capital needs.

(d) In addition, the capital plan must include a contingency plan in the event
that the Bank has failed to:

(i) Maintain the minimum capital ratios required by this paragraph;

(ii) Submit an acceptable capital plan as required by this paragraph; or

(iii) Implement or adhere to a capital plan to which the Supervisory Authorities
has taken no written objection pursuant to this paragraph.

(e) The contingency plan shall include a plan to sell or merge the Bank. The
Bank shall implement the contingency plan upon written notice from the
Supervisory Authorities.

 

8



--------------------------------------------------------------------------------

(f) Any increase in Tier 1 Capital necessary to meet the requirements of this
ORDER may be accomplished by the following:

(i) Sale of common stock;

(ii) Sale of noncumulative perpetual preferred stock;

(iii) Direct contribution of cash by the Board, shareholders, and/or parent
holding company;

(iv) Any combination of the above means; or

(v) Any other means acceptable to the Supervisory Authorities.

(g) No increase in Tier 1 Capital that is necessary to meet the requirements of
this ORDER may be accomplished through a deduction from the Bank’s ALLL.

(h) If all or part of any necessary increase in Tier 1 Capital required by this
ORDER is accomplished by the sale of new securities, the Board shall take all
necessary steps to implement a plan for the sale of such additional securities,
including the voting of any shares owned or proxies held or controlled by them
in favor of the plan. Should the implementation of the plan involve a public
distribution of the Bank’s securities (including a distribution limited only to
the Bank’s existing shareholders), the Bank shall prepare offering materials
fully describing the securities being offered, including an accurate description
of the financial condition of the Bank and the circumstances giving rise to the
offering, and any other material disclosures necessary to comply with applicable
federal securities laws. Prior to the implementation of the plan and, in any
event, not less than 15 days prior to the dissemination of such materials, the
plan and any materials used in the sale of the securities shall be submitted to

 

9



--------------------------------------------------------------------------------

the FDIC, Division of Risk Management Supervision, Accounting and Securities
Disclosure Section, 550 17th Street, N.W., Room MB-5073, Washington, D.C. 20429
and to the Bureau of Financial Institutions, P.O. Box 640, Richmond, Virginia
23218-0640 for review. Any changes requested to be made in the plan or materials
by the FDIC shall be made prior to the dissemination of the plan and materials.
If the increase in Tier 1 Capital is provided by the sale of noncumulative
perpetual preferred stock, then all terms and conditions of the issue, including
but not limited to those terms and conditions relative to interest rate and
convertibility factor, shall be presented to the Supervisory Authorities for
prior approval.

(i) In complying with the provisions of the Capital paragraph of this ORDER, the
Bank shall provide written notice of any planned or existing development, or
other changes that are materially different from the information reflected in
any offering materials used in connection with the sale of Bank securities, to
any subscriber and/or purchaser of the Bank’s securities. The written notice
required by this paragraph shall be furnished within 10 days from the date such
material development or change was planned or occurred, whichever is earlier,
and shall be furnished to every subscriber and/or purchaser of the Bank’s
securities who received or was tendered the information contained in the Bank’s
original offering materials.

CHARGE-OFF LOSS AND DOUBTFUL

4. (a) Within 10 days from the effective date of this ORDER, the Bank shall
eliminate from its books, by charge-off or collection, all assets or portions of
assets classified “Loss” and 50 percent of those assets or portions of assets
classified “Doubtful” in the Report of Examination dated April 11, 2011, (the
“Report”), that have not been previously collected or charged-off. If an asset
is classified “Doubtful”, the Bank may, in the alternative, charge-off the

 

10



--------------------------------------------------------------------------------

amount that is considered uncollectible in accordance with the Bank’s written
analysis of loan or lease impairment. Such analysis shall be accomplished in
accordance with generally accepted accounting principles, the Federal Financial
Institutions Examination Council’s (“FFIEC”) Instructions for Preparation of
Consolidated Reports of Condition and Income (FFIEC 031 and 041),
http://www.ffiec.gov/, Interagency Statements of Policy on the ALLL, and other
applicable regulatory guidance that addresses the adequacy of the Bank’s ALLL.
Elimination of any of these assets through proceeds of other loans made by the
Bank is not considered collection for purposes of this paragraph.

(b) Additionally, while this ORDER remains in effect, the Bank shall, within 30
days from the receipt of any official Report of Examination of the Bank from the
FDIC or the State, eliminate from its books, by collection, charge-off, or other
proper entry, the remaining balance of any asset classified “Loss” and 50
percent of those assets classified “Doubtful” unless otherwise approved in
writing by the Supervisory Authorities. If an asset is classified “Doubtful”,
the Bank may, in the alternative, charge-off the amount that is considered
uncollectible in accordance with the Bank’s written analysis of loan or lease
impairment.

CLASSIFIED ASSET REDUCTION

5. (a) Within 90 days from the effective date of this ORDER, the Bank shall
submit a written plan to the Supervisory Authorities to reduce the remaining
assets classified “Doubtful” and “Substandard” in the Report or any future
regulatory examination report. The plan shall address each asset so classified
with a balance of $250,000 or greater and provide the following:

(i) The name under which the asset is carried on the books of the Bank;

(ii) Type of asset;

 

11



--------------------------------------------------------------------------------

(iii) Actions to be taken in order to reduce the classified asset; and

(iv) Timeframes for accomplishing the proposed actions.

(b) The plan shall also include, at a minimum:

(i) A review of the financial position of each such borrower, including the
source of repayment, repayment ability, and alternate repayment sources; and

(ii) An appraiser prepared evaluation of the available collateral for each such
credit, including possible actions to improve the Bank’s collateral position.

(c) In addition, the Bank’s plan shall contain a schedule detailing the
projected reduction of total classified assets on a quarterly basis. Further,
the plan shall require the submission of monthly progress reports to the Board
and mandate a review by the Board.

(d) The Bank shall present the plan to the Supervisory Authorities for review.
Within 30 days from the Supervisory Authorities’ response, the plan, including
any requested modifications or amendments, shall be adopted by the Board and the
approval shall be recorded in the Board minutes. The Bank shall then immediately
implement the plan.

(e) For purposes of the plan, the reduction of adversely classified assets as of
April 11, 2011 shall be detailed using quarterly targets expressed as a
percentage of the Bank’s Tier 1 Capital plus the Bank’s ALLL and may be
accomplished by:

(i) Charge-off;

(ii) Collection;

 

12



--------------------------------------------------------------------------------

(iii) Sufficient improvement in the quality of adversely classified assets so as
to warrant removing any adverse classification, as determined by the FDIC;
and/or

(iv) Increase in the Bank’s Tier 1 Capital.

CONCENTRATIONS OF CREDIT

6. (a) Within 60 days from the effective date of this ORDER, the Bank shall
develop and submit for review a written plan for systematically reducing and
monitoring the Bank’s Commercial Real Estate (“CRE”) Loans concentration of
credit identified in the Report to an amount which is commensurate with the
Bank’s business strategy, management expertise, size, and location
(“Concentration Reduction Plan”).

(b) The Concentration Reduction Plan shall comply with applicable guidance
referenced in Guidance on Concentrations in Commercial Real Estate Lending,
Sound Risk Management Practices, FIL-104-2006 (Dec. 12, 2006), and Managing
Commercial Real Estate Concentrations in a Challenging Environment, FIL-22-2008
(Mar. 17, 2008). The Concentration Reduction Plan shall include, but not be
limited to:

(i) Dollar levels and percent of total capital to which the Bank shall reduce
each concentration;

(ii) Timeframes for achieving the reduction in dollar levels in response to the
subparagraph, above;

(iii) Provisions for controlling and monitoring of CRE, including plans to
address the rationale for CRE levels as they relate to growth and capital
targets, segmentation, and testing of the CRE portfolio to detect and limit
concentrations with similar risk characteristics; and

 

13



--------------------------------------------------------------------------------

(iv) Provisions for the submission of monthly written progress reports to the
Board for review and notation in minutes of the Board meetings.

(c) The Concentration Reduction Plan shall be submitted to the Supervisory
Authorities for non-objection or comment. Within 30 days from receipt of
non-objection or any comments from the Supervisory Authorities, and after
incorporation and adoption of all comments, the Board shall approve the
Concentration Reduction Plan, which approval shall be recorded in the Board
meeting minutes. Thereafter, the Bank shall implement and fully comply with the
Concentration Reduction Plan.

LENDING

7. Within 60 days from the effective date of this ORDER, the Bank shall revise,
adopt, and implement its written lending and collection policy to provide
effective guidance and control over the Bank’s lending function and credit
functions, which implementation shall include the resolution of those exceptions
enumerated in the Report. The written policy shall include specific guidelines
for concentrations of credit, placing loans on nonaccrual status, limitations on
interest reserves and deferred payment plans, procedures to ensure that the Bank
performs appropriate underwriting prior to purchasing loan participations, and
provisions which establish a written policy governing the Bank’s Other Real
Estate portfolio. In addition, the Bank shall obtain adequate and current
documentation for all loans in the Bank’s loan portfolio. Such policy and its
implementation shall be in a form and manner acceptable to the Supervisory
Authorities at the initial review and at subsequent examinations and/or
visitations.

 

14



--------------------------------------------------------------------------------

LOAN INTEREST RESERVES

8. Within 60 days from the effective date of this ORDER, the Board shall adopt
and implement a policy limiting the use of Bank-funded loan interest reserves.
Such policy shall confine the use of interest reserves to properly underwritten
construction or development loans where development or building plans have
specific timetables that commence within a reasonable time of the loan’s
approval and that include realistic completion dates. Interest reserves shall be
used only for payment of interest on development or constructions loans for
projects that are progressing according to their timetables. Any proposed use of
interest reserves shall be reported to the Board monthly. Interest reserves may
be supplemented only with the prior written approval of the Board or a committee
thereof, and the approval shall document a prudent reason for the supplement.

LOAN REVIEW

9. (a) Within 60 days from the effective date of this ORDER, the Bank shall
adopt an effective internal loan review and grading system to provide for the
periodic review of the Bank’s loan portfolio in order to identify and categorize
the Bank’s loans, and other extensions of credit which are carried on the Bank’s
books as loans, on the basis of credit quality. Such system and its
implementation shall be satisfactory to the Supervisory Authorities at the
initial review of the system, and at subsequent examinations and/or visitations.
At a minimum, the grading system shall provide for the following:

(i) Specification of standards and criteria for assessing the credit quality of
the Bank’s loans;

 

15



--------------------------------------------------------------------------------

(ii) Application of loan grading standards and criteria to the Bank’s loan
portfolio;

(iii) Categorization of the Bank’s loans into groupings based on the varying
degrees of credit and other risks that may be presented under the applicable
grading standards and criteria, but in no case will a loan be assigned a rating
higher than that assigned by examiners at the last examination of the Bank
without prior written notification to the Supervisory Authorities;

(iv) Assessment of the likelihood that each loan exhibiting credit and other
risks will not be repaid according to its terms and conditions;

(v) Identification of any loan that is not in conformance with the Bank’s loan
policy;

(vi) Identification of any loan which presents any unsafe or unsound banking
practice or condition or is otherwise in violation of any applicable state or
federal law, regulation, or statement of policy;

(vii) Requirement of a written report to be made to the Board and Audit
Committee, if any, not less than quarterly after the effective date of this
ORDER. The report shall identify the status of those loans that exhibit credit
and other risks under the applicable grading standards/criteria and the
prospects for full collection and/or strengthening of the quality of any such
loans;

(viii) Specific policies governing Bank charge-offs of loans and underlying
collateral taken to repay loans; and

 

16



--------------------------------------------------------------------------------

(ix) Requirement of a monthly written report to the Board that identifies all
loans made for interest only payments during the term of the loan or for a
portion of time during the term of the loan.

(b) Within 90 days from the effective date of this ORDER, the Bank shall
contract for an external loan review, which shall assess the accuracy of the
Bank’s loan grading system, the quality of credit underwriting and
administrative practices, and the correction of documentation weaknesses
identified in the Report. The written findings of the external loan review shall
be submitted to the Supervisory Authorities.

ALLOWANCE FOR LOAN AND LEASE LOSSES

10. (a) Immediately upon the issuance of this ORDER, the Board shall make a
provision to replenish the Allowance for Loan and Lease Losses (“ALLL”), which
as of the date of the examination was underfunded as set forth in the Report.

(b) The Bank shall accurately reflect the financial condition of the Bank in its
Consolidated Reports of Condition and Income filed with the FDIC as of the
reporting date.

(c) Within 60 days from the effective date of this ORDER, the Bank must
determine the Bank’s ALLL reserve adequacy using Financial Accounting Standards
Board (“FASB”) Accounting Standards Codification (“ASC”) 450 (Topic 450,
“Contingencies”) and ASC 310-10-35 (Section 35, “Subsequent Measurement
General,” of Subtopic 310-10). Provisions for loan losses must be based on the
inherent risk in the Bank’s loan portfolio. The Bank must also adhere to the
guidance set forth in the Interagency Policy Statement on the Allowance for Loan
and Lease Losses, FIL-105-2006 (Dec. 13, 2006). The Board must document and
support in writing any decision to not require provisions for ALLL in the Board
meeting minutes.

 

17



--------------------------------------------------------------------------------

(d) Within 60 days from the effective date of this ORDER, the Board shall review
the adequacy of the ALLL and establish a comprehensive policy for determining
the adequacy of the ALLL. For the purpose of this determination, the adequacy of
the ALLL shall be determined after the charge-off of all loans or other items
classified “Loss”. The policy shall provide for a review of the ALLL at least
once each calendar quarter. Said review shall be completed in time to properly
report the ALLL in the quarterly Consolidated Reports of Condition and Income.
The review shall focus on the results of the Bank’s internal loan review, loan
and lease loss experience, trends of delinquent and non-accrual loans, an
estimate of potential loss exposure of significant credits, concentrations of
credit, and present and prospective economic conditions. The review should
include a review of compliance with ASC 450 (Topic 450, “Contingencies”) and ASC
310-10-35 (Section 35, “Subsequent Measurement General”, of Subtopic 310-10).
The policy shall adhere to the guidance set forth in the Interagency Policy
Statement on the Allowance for Loan and Lease Losses, FIL-105-2006 (Dec. 13,
2006). A deficiency in the ALLL shall be remedied in the calendar quarter it is
discovered, prior to submitting the next Consolidated Report of Condition and
Income, by a charge to current operating earnings. The Board meeting minutes for
the meeting at which such review is undertaken shall indicate the results of the
review. The Bank’s policy for determining the adequacy of the ALLL and its
implementation shall be satisfactory to the Supervisory Authorities as
determined at the initial review and at subsequent examinations and/or
visitations.

TECHNICAL EXCEPTIONS

11. Within 60 days from the effective date of this ORDER, the Bank shall correct
the technical exceptions listed in the Report. The Bank shall initiate and
implement a program to ensure its credit files contain complete, adequate, and
current documentation.

 

18



--------------------------------------------------------------------------------

NO ADDITIONAL CREDIT

12. (a) Beginning with the effective date of this ORDER, the Bank shall not
extend, directly or indirectly, any additional credit to, or for the benefit of,
any borrower who has a loan or other extension of credit from the Bank that has
been charged off or classified, in whole or in part, “Loss”, or “Doubtful” and
is uncollected. The requirements of this paragraph shall not prohibit the Bank
from renewing credit already extended to a borrower after full collection, in
cash, of interest due from the borrower.

(b) Additionally, during the life of this ORDER, the Bank shall not extend,
directly or indirectly, any additional credit to, or for the benefit of, any
borrower who has a loan or other extension of credit from the Bank that has been
classified, in whole or part, “Substandard”.

(c) The preceding limitations on additional credit shall not apply if the Bank’s
failure to extend further credit to a particular borrower would be detrimental
to the best interests of the Bank. Prior to the extension of any additional
credit pursuant to this paragraph, either in the form of an extension or further
advance of funds, such additional credit shall be approved by a majority of the
Board or a designated committee thereof, who shall certify in writing that:

(i) The failure of the Bank to extend such credit would be detrimental to the
best interests of the Bank, including an explanatory statement of why it would
be detrimental to the Bank’s best interests;

(ii) The Bank’s position would be improved thereby, including an explanatory
statement of how the Bank’s position would be improved; and

(iii) An appropriate workout plan has been developed and will be implemented in
conjunction with the additional credit to be extended.

 

19



--------------------------------------------------------------------------------

(d) The signed certification shall be made a part of the meeting minutes of the
Board or its designated committee and a copy of the signed certification shall
be retained in the borrower’s credit file.

(e) Any additional extensions of credit to classified borrowers made under this
provision shall be reported at 90-day intervals with the other reporting
requirements set forth in this ORDER. At a minimum, the 90-day reports shall
included the name of the classified borrower, the amount of additional credit
extended, and the total outstanding balance of credit extended to the classified
borrower.

OTHER REAL ESTATE

13. Within 60 days from the effective date of this ORDER, the Board shall
develop a written policy for managing the Other Real Estate of the Bank. Such
policy shall be consistent with all applicable laws, regulations, and other
regulatory guidelines regarding appraisals, including, but not limited to, the
FDIC’s appraisal regulations as described in 12 C.F.R. Part 323, and Guidance on
Other Real Estate, FIL-62-2008 (July 1, 2008). The Bank shall submit the policy
to the Supervisory Authorities for review. The Bank shall approve the policy,
which approval shall be recorded in the Board meeting minutes. Thereafter, the
Bank shall implement and fully comply with the policy.

BUDGET

14. (a) Within 60 days from the effective date of this ORDER, the Bank shall
implement a written plan and a comprehensive budget for all categories of income
and expense for the calendar year ending 2012. The plan and budget required by
this paragraph shall include formal

 

20



--------------------------------------------------------------------------------

goals and strategies, consistent with sound banking practices, and take into
account the Bank’s other written policies in order to improve the Bank’s net
interest margin, increase interest income, reduce discretionary expenses,
control overhead, and improve and sustain earnings of the Bank. The plan shall
include a description of the operating assumptions that form the basis for, and
adequately support, major projected income and expense components. Thereafter,
the Bank shall formulate such a plan and budget by November 30 of each
subsequent year and submit the plan and budget to the Supervisory Authorities
for review and comment by December 15 of each subsequent year. The plan and
budget required by this ORDER shall be acceptable to the Supervisory Authorities
at the initial review and at subsequent examinations and/or visitations.

(b) On a monthly basis, the Board shall evaluate the Bank’s actual performance
in relation to the plan and budget required by this ORDER and shall record the
results of the evaluation, and any actions taken by the Bank, in the minutes of
the Board meeting at which such evaluation is undertaken. The actual performance
compared to the budget shall be submitted to the Supervisory Authorities with
the quarterly progress reports required by this ORDER.

STRATEGIC PLAN

15. (a) Within 90 days from the effective date of this ORDER, the Bank shall
prepare and submit to the Supervisory Authorities an acceptable written
business/strategic plan covering the overall operation of the Bank. At a minimum
the plan shall establish objectives for the Bank’s earnings performance, growth,
balance sheet mix, liability structure, capital adequacy, and reduction of
nonperforming and underperforming assets, together with strategies for

 

21



--------------------------------------------------------------------------------

achieving those objectives. The plan shall also identify capital, funding,
managerial, and other resources needed to accomplish its objectives. Such plan
shall specifically provide for the following:

(i) Goals for the composition of the loan portfolio by loan type including
strategies to diversify the type and improve the quality of loans held;

(ii) Goals for the composition of the deposit base including strategies to
reduce reliance on volatile and costly deposits; and

(iii) Plans for effective risk management and collection practices.

(b) The Board shall approve the business/strategic plan, which approval shall be
recorded in the Board meeting minutes for the meeting at which the
business/strategic plan was approved.

INTEREST RATE RISK POLICY

16. Within 60 days from the effective date of this ORDER, the Bank shall develop
and implement a written policy for managing interest rate risk in a manner that
is appropriate to the size of the Bank and the complexity of its assets. The
policy shall comply with the Joint Agency Policy Statement on Interest Rate
Risk, FIL-52-96 (July 12, 1996), and the FFIEC Advisory on Interest Rate
Management, FIL-2-2010 (Jan. 20, 2010), and shall be consistent with the
comments and recommendations detailed in the Report. The policy shall include
guidelines governing the means, by which the interest rate risk position will be
monitored, the establishment of risk parameters, and periodic reporting to
management and the Board regarding interest rate risk with adequate information
provided to assess the level of risk. Such policy and its implementation shall
be satisfactory to the Supervisory Authorities as determined at the initial
review and at subsequent examinations and/or visitations.

 

22



--------------------------------------------------------------------------------

LIQUIDITY AND FUNDS MANAGEMENT

17. (a) Within 60 days from the effective date of this ORDER, the Bank shall
adopt and implement a written plan to improve liquidity, contingency funding,
interest rate risk, and asset liability management.

(b) The plan shall incorporate the guidance contained in Liquidity Risk
Management, FIL-84-2008 (Aug. 26, 2008). The plan shall provide restrictions on
the use of brokered and internet deposits consistent with safe and sound banking
practices.

(c) A copy of the plan shall be acceptable to the Supervisory Authorities at the
initial review and at subsequent examinations and/or visitations. The Bank shall
adopt, implement, and follow the plan, and its implementation shall be in a form
and manner acceptable to the Supervisory Authorities at the initial review and
at subsequent examinations and/or visitations.

(d) Beginning with the effective date of this ORDER, the Bank’s management shall
review its liquidity position to ensure that the Bank has sufficient liquid
assets or sources of liquidity to meet current and anticipated liquidity needs.
This review shall include an analysis of the Bank’s sources and uses of funds
(cash flow analysis). The results of this review shall be presented to the Board
for review each month, with the review noted in the Board meeting minutes.

 

23



--------------------------------------------------------------------------------

VIOLATIONS OF LAW AND/OR REGULATION

18. Within 60 days from the effective date of this ORDER, the Bank shall
eliminate and/or correct all violations of laws, regulations, and/or
contraventions of policy in the Report and shall adopt and implement appropriate
procedures to provide for future compliance with all such applicable laws and
regulations.

ASSET GROWTH

19. While this ORDER is in effect, the Bank shall notify the Supervisory
Authorities at least 60 days prior to undertaking asset growth that exceeds 10
percent or more per annum or initiating material changes in asset or liability
composition. In no event shall asset growth result in noncompliance with the
capital maintenance provisions of this ORDER unless the Bank receives prior
written approval from the Supervisory Authorities.

BROKERED DEPOSITS

20. Throughout the effective life of this ORDER, the Bank shall not accept,
renew, or rollover any brokered deposit, as defined in 12 C.F.R. § 337.6(a) (2),
unless it is in compliance with the requirements of 12 C.F.R. § 337.6(b) which
governs the solicitation and acceptance of brokered deposits by insured
depository institutions. The Bank shall comply with the restrictions on the
effective yields on deposits as described in 12 C.F.R. § 337.6.

RESTRICTIONS OF CERTAIN PAYMENTS

21. (a) While this ORDER is in effect, the Bank shall not declare or pay
dividends, bonuses, or make any other form of payment outside the ordinary
course of business resulting in

 

24



--------------------------------------------------------------------------------

a reduction of capital, without the prior written approval of the Supervisory
Authorities. All requests for prior approval shall be received at least 30 days
prior to the proposed dividend or bonus payment declaration date (or at least 5
days with respect to any request filed within the first 30 days from the date of
this ORDER) and shall contain, but not be limited to, an analysis of the impact
such dividend or bonus payment would have on the Bank’s capital, income, and/or
liquidity positions.

(b) During the term of this ORDER, the Bank shall not make any distributions of
interest, principal or other sums on subordinated debentures, if any, without
the prior written approval of the Supervisory Authorities.

PROGRESS REPORTS

22. Within 30 days from the end of the first quarter following the effective
date of this ORDER, and within 30 days from the end of each quarter thereafter,
the Bank shall furnish written progress reports to the Supervisory Authorities
detailing the form and manner of any actions taken to secure compliance with
this ORDER and the results thereof. Such reports shall include a copy of the
Bank’s Consolidated Reports of Condition and of Income. Such reports may be
discontinued when the corrections required by this ORDER have been accomplished
and the Supervisory Authorities has released the Bank in writing from making
further reports. All progress reports and other written responses to this ORDER
shall be reviewed by the Board and made a part of the appropriate Board meeting
minutes.

 

25



--------------------------------------------------------------------------------

SHAREHOLDER DISCLOSURE

23. Within 30 days from the effective date of this ORDER, the Bank shall send a
copy of this ORDER, or otherwise furnish a description of this ORDER, to its
parent holding company. The description shall fully describe this ORDER in all
material respects.

The provisions of this ORDER shall not bar, estop, or otherwise prevent the
FDIC, the Bureau, or any other federal or state agency or department from taking
any other action against the Bank or any of the Bank’s current or former
institution-affiliated parties.

This ORDER shall be effective on the date of issuance.

The provisions of this ORDER shall be binding upon the Bank, its
institution-affiliated parties, and any successors and assigns thereof.

The provisions of this ORDER shall remain effective and enforceable except to
the extent that and until such time as any provision has been modified,
terminated, suspended, or set aside in writing.

Issued Pursuant to Delegated Authority.

 

Dated this 3rd day of February, 2012. By:  

/s/ Thomas J. Dujenski

  Thomas J. Dujenski   Regional Director   Division of Risk Management
Supervision   Atlanta Region   Federal Deposit Insurance Corporation

 

26



--------------------------------------------------------------------------------

The Commissioner of Virginia having duly approved the foregoing ORDER, and the
Bank, through its Board, agree that the issuance of the said ORDER by the
Federal Deposit Insurance Corporation shall be binding as between the Bank and
the Bureau to the same degree and legal effort that such ORDER would be binding
on the Bank if the Bureau had issued a separate ORDER that included and
incorporated all of the provisions of the foregoing ORDER pursuant to the
provisions of Va. Code Ann. Title 6.2-906 (2010).

 

Dated this 31st day of January, 2012. By:  

/s/ E. Joseph Face, Jr.

  E. Joseph Face, Jr.   Commissioner of Financial Institutions   Commonwealth of
Virginia

 

27